Petition for Writ of Mandamus
Denied and Memorandum Opinion filed November 18, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01105-CR
____________
 
JAMES EDWARD JACKSON, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
179th District Court
Harris County, Texas
Trial Court Cause No. 894116
 
 
 

M E M O R
A N D U M   O P I N I O N
            On November 9, 2010, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  Relator complains that respondent, the
Honorable J.M. Wilkinson, presiding judge of the 179th District Court of Harris
County, proceeded to adjudicate guilt based on the commission of a new offense
and thereby failed to honor the plea agreement.
To be entitled to mandamus relief, a relator must show that
he has no adequate remedy at law to redress his alleged harm, and what he seeks
to compel is a ministerial act, not involving a discretionary or judicial
decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at
Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig.proceeding).  The
decision to adjudicate guilt rests within the discretion of the trial court and therefore is not a
ministerial act.  See Rickels v. State, 202 S.W.3d 759, 763 (Tex.
Crim. App. 2006).  Furthermore, the judgment adjudicating guilt attached to
relator’s petition reflects relator filed a notice of appeal from that judgment. 
Relator had the right to appeal from the trial court’s decision to adjudicate. 
See Tex. Code Crim. Proc. art. 42.12 § 5(b).  Therefore relator has
failed to demonstrate he had no adequate remedy at law.
Accordingly, we deny relator’s petition for writ of mandamus.
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Seymore, Boyce, and Christopher.
Do Not
Publish — Tex. R. App. P. 47.2(b).